Bird, J.
Complainants brought summary proceedings before a circuit court commissioner to obtain possession of a village lot in Onondaga. They prevailed in the com*158missioner’s court and again on appeal in the circuit court. From a judgment of the circuit court, the defendant has assigned error.
Grove Baldwin, the grandfather of the parties to this suit, was the owner of the village lot in question. He and the defendant were the owners in common of a small building situate thereon, which had been used for several years for commercial purposes. For some time prior to August, 1908, Grove Baldwin and the defendant had been conducting a meat market in the building. In August of that year they closed out the business and entered into a written agreement with reference to the lot as follows:
“Onondaga, Mich., August 8, 1903.
“Grove Baldwin and I quit market this day. We divide meat and cash equally, one-half each and here is what we agree: Frank Baldwin is to pay five dollars ($5.00) per year for rent of lot that market building is on, and Grove Baldwin is to pay the taxes. Lot is described same as building. Received of Frank Baldwin five dollars ($5.00) for rent of lot from August 8, 1903, to August 8, 1904.
[Signed] “Grove Baldwin.
“Grandpa signs name to contract and receipt.
[Signed] “Frank Baldwin.”
The defendant kept possession of the premises until 1907, when they were leased to the telephone company for one year with the privilege of five years. At the time of making this lease, the following agreement was made between Grove Baldwin and the defendant:
“Onondaga, Mich., June 17, 1907.
“We rent our market building to the Onondaga Telephone Exchange Company today for one to five years and I give Frank this to show that he is to have the use of the lot our market building is on for five years from date, and he is to pay same as old contract five dollars ($5.00) per year.
“Grove Baldwin.
“I agreed to pay five dollars ($5.00) per year for the five years.
“ F. J. Baldwin.”
*159Later, and on December 28th, 1907, the following paper was executed by Grove Baldwin and delivered to the defendant :
“Onondaga, Mich., December 28, 1907.
“ Frank pays for the paint and the hardware also for painting building and expenses all come to $4.33. He pays out of his own money and I am to pay one-half which is one-half of $4.33, $2.16. Frank has receipts for hardware but not from Van Riper $1.50. I pay my one-half by giving Frank credit on his rent for $2.16 to apply on and after August 8, 1908, for rent of lot that our market building is.on; balance due on year’s rent $2.84.
“Grove Baldwin.”
In January,-1908, Grove Baldwin died, and in the settlement of the estate, the village lot fell to O. W. Baldwin of Nebraska, a brother of the parties to this suit. Soon afterward he sold it to the complainants and about that time the defendant purchased from the Grove Baldwin estate the undivided one-half interest in the building, which made him the sole owner thereof. The complainants gave the defendant notice on the 18th day of August, 1908, to remove the building from the lot. Defendant disregarded this notice, and in April, 1909, the complainants commenced a proceeding before the circuit court commissioner to obtain possession of it. Upon the hearing before the commissioner, the defendant exhibited his receipt under date of December 28, 1907, showing his right of possession until August 8,1909, whereupon the complainants discontinued the proceedings. On October 5, 1909, this suit was begun for a like purpose before the commissioner, and a hearing had. At this hearing the defendant not only offered the receipt which he offered at the first hearing, but also the receipt under date of June 17, 1907, which showed his five-year lease of the premises. On appeal to the circuit court, the defendant offered the same receipts in evidence. At the conclusion of the proofs, the trial court directed a verdict for the complainants, basing it upon the following propositions:
*160First. It- is the theory of the trial court that the lease under which defendant claims, being a five-year lease, is void because it has not been recorded in the office of the register of deeds, as required by statute.
Second. The trial court held that because the defendant introduced his receipt only as showing his right of possession at the time of the first trial, before the commissioner, he is estopped in the case now before the court from claiming possession under any other or further or different agreement, and is, therefore, estopped from claiming any rights under his five-year lease.
The appellant has assigned error upon these propositions: The statute makes unrecorded leases for more than three years void as against subsequent purchasers in good faith. 3 Comp. Laws, §§ 8988 and 8994. This lease was for more than three years and was not recorded, so it becomes important to inquire whether at the time complainants purchased the lot they were good-faith purchasers. Complainant William H. Baldwin’s own testimony seems to determine the question. He testified that at the time he purchased the lot he knew the building stood upon it; he also knew that the building was claimed by the defendant and that the defendant was in possession of it. Under these admissions complainants were not good-faith purchasers. Knowing these facts, they are put upon inquiry, and should have ascertained what the rights of the tenant were. Failing in this, they took title to the property, subject to the rights of the defendant. Russell v. Sweezey, 22 Mich. 235; Dickinson v. Wright, 56 Mich. 42 (22 N. W. 312); Stevens v. Castel, 63 Mich. 111 (29 N. W. 828); Holmes v. Deppert, 122 Mich. 275 (80 N. W. 1094); Howatt v. Green, 139 Mich. 289 (102 N. W. 734).
Complaint is made that the trial court held that the defendant was estopped from introducing the receipt under date of June 17, 1907, showing his five-year lease because he did not introduce it upon the first hearing before the commissioner. This proposition cannot be sustained. The defendant offered his receipt under date of December *16128, 1907, showing his right of possession until August 8, 1909. This was sufficient to and did defeat the complainants’ action. The defendant was under no legal obligation in that action to show that he had the right of possession beyond that period. The record does not disclose that the complainants made any inquiry of him concerning the extent of his interest in the premises. It might have been in the interest of fairness on defendant’s part to have disclosed at that time his entire interest in the premises, but evidently the kind of brotherly love which existed between the brothers prevented defendant from disclosing anything more than the exigencies of the case required.
There are other errors assigned, but we think it will be unnecessary to consider them on account of the conclusion reached.
The judgment of the trial court is reversed and a new trial granted.
Brooke, Blair, and Stone, JJ., concurred with Bird, J.